Title: To Thomas Jefferson from Burrill Carnes, 7 October 1790
From: Carnes, Burrill
To: Jefferson, Thomas



Sir
Phila. 7th. Octobr. 1790.

As my business in this City and in the State of Georgia render’d it Impossible for me to leave America immediately after you did me the honor to forward my Commission and Instructions, and as you have been pleas’d to indulge me with leave of Absence till early next Spring, I have now the Honour to Inform you that I have appointed Mr. Leroux fils to discharge the duties of my Office at Nantz par interim. I have also appointed M. Francis Baudin Agent for the port of St. Martins Island of Ré and soon as I arrive in France I shall make such other Appointments as will secure a proper attention to all the ports of my District. I am under the necessity however Sir to inform you that having extended my business in the Manufacturing line in this City, and in the Mercantile line in Georgia beyond my intentions when I left France, I am Obliged to Sollicit at this early period your permission to return in the Course of next Year, when I must request that I may be succeeded by some other person. My Brother Edwd. Carnes who resides in this City will have the Honor to wait on you and if you please will take charge of any orders you may do me the Honor to favour me with. He has the Sole direction of our Manufactory. It is a business we wish to extend and we both most humbly Solicit your protection.
I have the Honor to be Most respectfully Sir Your Most Obedient and most Humble Servt.,

Burrill Carnes

